    Case 3:12-cv-02389-PGS-DEA Document 902 Filed 10/16/19 Page 1 of 1 PageID: 17263



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



     IN RE LIPITOR ANTITRUST
     LITIGATION
                                                      Master Docket    No.
     This Document Related To:
                                                      3:12-cv-02389-PGS-DEA

     ALL CASES



                         FURTHER AMENDED SCHEDULING ORDER


         It is hereby ORDERED that the further Amended Scheduling Order previously entered at ECF

No. 899 will be supplemented as follows:

                               Event                                             Date
     Class certification motions                                   November 9, 2021
     Daubert motions to exclude any expert whose opinions are      December 14, 2021
     being challenged as to class certification and/or summary
     judgment (“Round 1 Dauberts”)’
     Class certification oppositions                               January 4, 2022
     Class certification replies                                   february 8, 2022
     Round 1 Daubert oppositions                                   February 22, 2022
     Round 1 Daubert replies                                       April 5, 2022
     Hearing on class certification and/or Round 1 Dauberts        To be set by the Court
     Conference to discuss Rule 56 briefing and further            To be scheduled no earlier than
     scheduling. The parties shall submit proposed scheduling      14 days after the Court’s
     for Rule 56 briefing, Round 2 Dauberts, and trial after the   ruling(s) on class certification.
     Court’s ruling(s) on class certification and in advance of
     the scheduling conference.


Dated:    ,ó%C-L /,                                   BY THE COURT:



                                                      Honorable D            Arpert, U.$.M.J.

1
 If an expert has offered opinions as to both class certification and merits issues, and the opposing
party elects not file a Daubert motion as to class certification issues and only seeks to challenge that
expert’s merits opinion(s), then such a merits-only Daubert motion may be filed during Round 2
Daubert motions. for the avoidance of doubt, no party may file a Round 2 Daubert motion as to an
expert’s class certification opinions; all such motions must be filed during Round 1 Dauberts.
